Citation Nr: 1137870	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder of the cervical spine, to include degenerative disc disease.  

2.  Entitlement to service connection for a disorder of the lumbar spine, to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which reopened and denied the claim for entitlement to service connection for cervical and lumbar degenerative disc disease.  

In January 2010, the Board reopened the claim for service connection for a back condition, to include cervical and lumbar degenerative disc disease, on the basis of the submission of new and material evidence and remanded the matter to the RO for the purpose of obtaining the Veteran's complete VA and private treatment records and providing him with a VA orthopedic examination.  The matter was returned to the Board in August 2011.  

In accordance with the holding in Boggs v. Peake, 520 F.3d 1330 (2008) (holding that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered as separate and distinct claims), the issue of entitlement to service connection for a back condition, to include cervical and lumbar degenerative disc disease, has been recharacterized as two distinct issues on the title page.  

In a September 2010 statement, submitted to his Congressman, the Veteran raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's disorder of the cervical spine, to include degenerative disc disease, was incurred in, or caused by, his military service.   

2.  The Veteran's disorder of the lumbar spine, to include degenerative disc disease, was incurred in, or caused by, his military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disorder of the cervical spine, to include degenerative disc disease, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

2.  The criteria for entitlement to service connection for a disorder of the lumbar spine, to include degenerative disc disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for a disorder of the cervical spine, to include degenerative disc disease, and a disorder of the lumbar spine, to include degenerative disc disease.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's January 2010 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that a lifting injury during his service caused his current 

degenerative disc disease of the cervical and lumbar spine.  Specifically, in a December 1999 statement, he asserted that he injured his back moving a barrel of shells while working in the reclamation yard at Fort Carson, Colorado, and that he has experienced continuous symptoms of back pain since that injury. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id. (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, however, as discussed below, there is no evidence of arthritis of within one year of separation from service in July 1984, so the presumptive provisions of 38 C.F.R. §§ 3.307(a) and 3.309( a) for a chronic disease do not apply to this case. 
  
In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  



Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The medical evidence of record clearly demonstrates the existence of a present cervical spine and lumbar spine disability.  The Veteran's primary physician diagnosed him with cervical and lumbar degenerative disc disease in August 2005, and this diagnosis is confirmed by a corresponding magnetic resonance imaging (MRI) examination report from Dr. Pollydore dated July 2005.  Specifically, the Veteran has been found to have cervical disc herniation, cervical and lumbosacral spondylosis, spinal stenosis of the lumbar spine, and lumbar facet arthropathy.  He has also been diagnosed with myofascial neck and lumbar pain, discogenic back pain, cervical radiculopathy, and myelopathy associated with his lumbosacral spondylosis. 

The evidence also shows in-service incurrence of an injury.  As noted above, the Veteran stated that he injured his back moving a barrel of shells while working in the reclamation yard at Fort Carson, Colorado.  The Veteran is competent to testify to the nature of the incident and his pain following the incident.  Grottveit, 5 Vet. App. at 93.  Furthermore, his testimony is credible, as his recollections of his in-service injury are corroborated by his service personnel records, service treatment records, and a contemporaneous recommendation from his supervising officer.  Caluza, 7 Vet. App. at 511.  First, the Veteran asserted that it was his job to load and store expended ammunition shells and similar materials in large barrels and boxes and to move these large boxes and barrels around the job site.  This assertion is supported by his DD-214, which lists his primary specialty title as "ammunition specialist" and also shows that he received education in ammunition storage.  Additionally, a letter of appreciation written by Non-Commissioned Officer in Charge J.R.T. to the 50th Ordnance Commander in November 1982 confirms that the Veteran was working in the ammunition reclamation area at that time.  The Veteran's contention that he hurt his back moving a barrel of shells is corroborated by his service treatment records, which show that he sought treatment for back pain caused by lifting while stationed at Fort Carson, Colorado, in September 1982.  

The medical evidence of record also establishes a link between the Veteran's in-service injury and his present cervical and lumbar spine disabilities, and the lay and medical evidence shows that the Veteran's symptoms of neck and back pain have been continuous since his in-service injury.  In June 2008, the Veteran underwent a private medical examination with an orthopedic surgeon.  The private examiner reviewed the Veteran's entire medical history, medical treatment records, and the relevant medical literature.  He also conducted an orthopedic examination.  The examination report notes the existence of the Veteran's present cervical and lumbar spine disability, specifically chronic degenerative changes of the cervical and lumbar spine, and the Veteran's in-service injury, which the examiner notes is clearly documented in his service treatment records.  The examiner also noted the Veteran's continuing treatment for back problems and found that the mechanism of injury described by the Veteran, i.e. moving a heavy barrel of ammunition, was consistent with the damage to the spine.  The examiner provided the opinion that "with a reasonable degree of medical certainty...I do believe there is a casual link between his...military injury and his ongoing cervical and lumbar pain."  



The private examiner provided a detailed rationale for this opinion.  He explained that while the Veteran's cervical and lumbar degenerative disc disease is a chronic degenerative condition that has developed over an extended period of time, his military injury is nevertheless a contributing cause of these conditions.  This opinion is supported by the Veteran's lack of injury or problems prior to the in-service back injury and the medical research, which documents how a relatively minor traumatic injury to cartilage, such as a vertebral disc or facet joint, can lead to arthritic changes many years later.  The private examiner explained that this sort of injury can initiate a process of cartilage degeneration that can take decades to fully manifest.  Therefore, the Veteran's normal x-rays of the spine from August 1992 show that the in-service injury did not cause an immediate severe injury of the sort that would have been visible months later, but x-rays taken in 1997, the first to show degenerative changes, nevertheless indicate that the injury was a contributing cause.  Furthermore, the private examiner explained that the Veteran's first and only cervical and lumbar MRIs were not taken until July 2005, and these confirmed advanced multilevel degenerative changes of both his cervical and lumbar spine and were consistent with longstanding, progressive arthritic conditions.  

In July 2010, the Veteran was provided with a VA orthopedic examination pursuant to the Board's January 2010 Remand order.  The examiner reviewed the Veteran's service treatment records and the available private treatment records, including his x-ray reports from 1992, 1997, 2000, and 2005, and the MRI report from 2005.  The examiner found that although the records showed an in-service injury in 1982, there was no evidence of low back or cervical problems at discharge and a bone scan done at the time showed no uptake in the spine.  However, the treatment records show that the Veteran continued to complain of pain and was seen by several orthopedic surgeons, neurosurgeons, and pain specialists in the early 1990s.  The examination report notes that his x-rays in 1992 were normal and that minimal degenerative joint disease was identified by MRI in 2005.  The diagnosis provided is minimal cervical and lumbar spine degenerative disc disease.  The report also shows that the physical examination of the lumbar spine was unsatisfactory due to unexplained instability.  Based on the claims file review, history, and examination, the examiner provided the opinion that it is less likely than not that the Veteran's current cervical and lumbar spine conditions had their onset during active service or are related to any in-service disease, event, or injury, including the documented episode of neck and low back pain due to moving barrels.

As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, No. 09-0757, 2011 WL 1518666, at *8 (Vet. App. April 22, 2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens, 7 Vet. App. at 433.  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id.  at 302-04; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2008).  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Here, at the outset, the Board notes that the VA examiner did not have access to all of the Veteran's relevant private treatment records, including the June 2008 findings of the private medical examiner, as these records had not yet been associated with the claims file at the time of the July 2010 VA examination.  Additionally, the VA examiner did not sufficiently explain the rationale for the negative finding provided; the primary reason for the opinion appears to be the gap between the in-service injury and the first documented degenerative changes by MRI in 2005.  The 1997 radiographic evidence of degenerative changes to the cervical spine was not addressed by the VA examiner.  Furthermore, the VA examiner did not address the greater sensitivity of MRIs as compared with x-rays.

Conversely, in providing a discussion of the nature of degenerative changes and the potential for a minor acute injury to be a contributing cause of later-developing degenerative disc disease, the private examiner addressed any concerns raised by the passage of time from the in-service injury at issue to the first objective evidence of degenerative changes to the cervical and lumbar spine.  Furthermore, this opinion was based on a complete review of the Veteran's medical history and treatment records, including records that were not available to the VA examiner.

The Board notes that the Veteran submitted a list of corrections to the facts provided in the June 2008 private examination report.  However, these corrections concern minor inaccuracies and do not require an amended opinion or clarification from the private examiner.

Therefore, the VA examiner's report shows that he may not have been aware of the all the relevant medical data, specifically the November 1997 cervical spine x-ray showing mild degenerative changes to the cervical spine.  Furthermore, the private examiner provided reasoning accounting for any objections raised by the VA examiner with regard to any delayed onset of the degenerative changes to the Veteran's cervical and lumbar spine.  Lastly, the VA examiner did not private the sort of reasoning that the Board can weigh against the opinion provided by the private examiner by failing to address the medical research showing that the Veteran's acute injury likely contributed to the progression of his present degenerative disc disease of the cervical and lumbar spine.  For these reasons, the Board finds that the June 2008 opinion provided by the private examiner should be accorded more probative weight than the July 2010 opinion provided by the VA examiner.  

Furthermore, the Veteran's lay statements and his treatment records show that his back pain began in service and that he has experienced continuous symptomatology since service.  See, e.g. December 2009 statement, June 1985 VA examination report (showing complaints of back and neck pain beginning in Colorado and worsening during service in Hawaii); see also Kaiser Permanente records dated from August 1992 to January 2010; Heuser Chiropractic records dated from September 1984 to March 1985; Piedmont Hospital Records dated from August 2005 to September 2009; Peachtree Orthopedic Clinic records from September 2007 to September 2009; and Progressive Sports Medicine records from May 2007 to November 2007.  The Veteran is competent to testify to his back pain, and the Board finds that his statements regarding the onset of his back pain and continuous symptoms since service are credible as they are consistent throughout the record.  Washington, 19 Vet. App. at 368-69; Caluza, 7 Vet. App. at 511.  While the medical evidence occasionally refers to a more recent date of onset, review of the complete record shows that the Veteran occasionally reported the history of his only most recent acute episode; other records show that this was done in the context of reporting a long history of intermittent but continuous back pain dating back to his active military service.  See, e.g. Piedmont Hospital record dated June 2009 (reporting neck and back pain beginning 5 years prior, with intermittent past episodes). 

Therefore, as there is medical evidence of present cervical and lumbar spine disabilities, medical evidence and competent and credible lay evidence of an in-service injury, the weight of the medical evidence establishes that the in-service injury was a contributing cause to the development of the Veteran's present cervical and lumbar spine disabilities, and the Veteran's competent and credible testimony and his private treatment records establish that his upper and lower back pain has been continuous since service, the Board finds that service connection for a disorder of the cervical spine, to include degenerative disc disease, and for a disorder of the lumbar spine, to include degenerative disc disease, is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a disorder of the cervical spine, to include degenerative disc disease, is granted. 

Service connection for a disorder of the lumbar spine, to include degenerative disc disease, is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


